DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/28/2022 has been entered.
Applicant’s Submission of a Response
Applicant’s submission of response was received on 10/28/2022.  Presently claims 1, 3-5, and 7-12 are pending.  Claims 2, 6, and 13-20 are cancelled.
Response to Arguments
Applicant’s arguments, see page 5, filed 10/28/2022, with respect to claim 1 have been fully considered and are persuasive.  
Bak et al. does not disclose of a NREL S series airfoil.  However, a new 35 U.S.C. 103 rejection is applied (see rejection below).  

Claim Objections
Claim 1 is objected to because of the following informalities:
Claim 1, line 12, change: “3% and 7% of the chord line,”
This change is necessary for consistent terminology of the claim wherein the limitation pertains to the chord line of the airfoil.
Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “NACA mean camber line” recited in claims 1 and 8 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretations

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
a.	Claim 1 - “an airfoil leading edge modification element” read as a element [means] for an airfoil leading edge modification (i.e., modifying). 

has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use generic placeholders:
a.	Claim 1 – “element”
coupled with functional language:
a.	“for an airfoil leading edge modification”
without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
a. Corresponding structure is found in [0009], [0036].
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, the claim recites “the new leading edge profile for the modified airfoil comprising a NACA mean camber line between 3% and 7%”. This limitation renders the claim indefinite because it is unclear of the meaning of the limitation.  For example, it is unclear if the NACA mean camber line is the same as the camber line 8 shown in Fig. 1 or if the NACA mean camber line refers to another camber line, which is not shown in the drawings.  Further, it is unclear how the NACA mean camber line can extend between 3% and 7% because in the art, it known that the camber line extends from the leading edge to the trailing edge of the airfoil.  For such reasons, this limitation renders the claim indefinite.  Therein, the claim is indefinite as a result of the boundaries of the claim not clearly being delineated, rendering the scope unclear.  For examination purposes, this limitation will be interpreted as the magnitude of the camber, as explained by the NACA notation in Applicant’s remarks (see p. 6).
Regarding claim 8, the claim recites “the new leading edge profile for the modified airfoil comprising a NACA mean camber line between 3% and 7%”. This limitation renders the claim indefinite because it is unclear of the meaning of the limitation.  For example, it is unclear if the NACA mean camber line is the same as the camber line 8 shown in Fig. 1 or if the NACA mean camber line refers to another camber line, which is not shown in the drawings.  Further, it is unclear how the NACA mean camber line can extend between 3% and 7% because in the art, it known that the camber line extends from the leading edge to the trailing edge of the airfoil.  For such reasons, this limitation renders the claim indefinite.  Therein, the claim is indefinite as a result of the boundaries of the claim not clearly being delineated, rendering the scope unclear.  For examination purposes, this limitation will be interpreted as the magnitude of the camber, as explained by the NACA notation in Applicant’s remarks (see p. 6).

Dependent claims are also rejected due to their dependency of a rejected independent claim.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 8-9, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bak et al. (U.S. 6,705,838).
Regarding claim 8, Bak et al. discloses an airfoil (Fig. 3, Col. 8, lines 64-67), the airfoil having a shape defined by a leading edge profile shape, a chord line, and a trailing edge (airfoil shown in Fig. 3 has a leading and trailing edge, chord line shown in Fig. 3’’), the leading edge profile shape of the airfoil (shape shown in Fig. 3) comprising: 
a NACA mean camber line between 3% and 7% of the chord line (the airfoil shown in Fig. 3 is a modified NACA 63-415 airfoil, Col. 12, lines 20-25, and also has a camber line “CL” as shown in Fig. 3’’ below; due to the indefiniteness of the limitation “between 3% and 7%”, the limitation is interpreted as the magnitude of the camber, as stated above in the 112 section.  By the nomenclature of the modified NACA 63-415, the “6” refers the camber percentage 6%1 and is therein with the range recited)
a profile thickness between 12% and 17% of the chord line (as shown in Fig. 3’’ below, there is a thickness “T” of the airfoil at a location 12-17% of the chord line “chord”, which is illustrated at the circled region shown in Fig. 3’’) with a maximum profile thickness located between 10% and 40% of the chord line (as shown in Fig. 3’’, square region is within 0.1 to 0.4 of the chord line “chord” extending from 0 to 1, which shows that a maximum thickness of the airfoil “T” is within the square region (i.e., 10-40% of the chord line) since downstream of 40%, the thickness “T” decreases of the airfoil), wherein the chord line starts from a leading edge of the leading edge profile shape (chord line “chord” begins from the new leading edge profile at location “C” in Fig. 3’ and ends at the trailing edge at coordinate 1,0); and 
a leading edge radius between 1 % and 6% of the chord line (as shown in Fig. 3’’; leading edge radius (i.e., a curvature radius “r” of the leading edge curvature is between 0.01 and 0.05 (i.e., 1 to 5%))), 
the leading edge of the leading edge profile shape creates a droop such that the leading edge extends below a x-coordinate plane defined by the trailing edge (as shown in Fig. 3’ the leading edge of the new leading edge profile “B” creates a droop since the leading edge at location “C” is below the x-coordinate plane (i.e. x=0; trailing edge of the airfoil is at 1,0), wherein the y coordinate at location “C” is negative and below zero).

Regarding claim 9, Bak et al. discloses wherein the leading edge of the leading edge profile shape further extends beyond the x-coordinate defined by the trailing edge  (as shown in Fig. 3, trailing edge of the airfoil is at x,y coordinate (1,0), wherein a x-coordinate plate defined by the trailing edge would be at x=1 since x=1 contains the trailing edge; in Fig. 3’, the location “C” of the new leading edge of the leading edge profile extends beyond (i.e., extends to the left of x=1) and the x-coordinate of the leading edge at location “C” has a negative x-coordinate, therein, the leading edge profile extends beyond a x-coordinate plane defined at x=1 by the trailing edge).

Regarding claim 11, Bak et al. discloses wherein the airfoil has a positive camber (as shown in Fig. 3, the airfoil has positive camber; since the new leading edge profile extends in the negative y direction, a mean camber line drawn in Fig. 3 would be convex (i.e. curved outward) as the curve rises from the leading edge to connect to the trailing edge).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 4-5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Bak et al. (U.S. 6,705,838) in view of Khan (US 2007/0217917 A1).
Regarding claim 1, Bak et al. discloses a modified airfoil (Fig. 3, Col. 8, lines 64-67), an original airfoil (Fig. 3’), comprising: 
the original airfoil having an upper surface (u, Fig. 3’’ below) and an original leading edge profile with an original leading edge terminating at an x,y coordinate of 0,0 (Fig. 3’ below discloses of an original leading edge profile having a leading edge x,y coordinate of 0,0 at location A) and a trailing edge terminating at an x,y coordinate of 1,0 (trailing edge of airfoil shown in Fig. 3 terminates at coordinate 1,0) as defined by the original leading edge and the trailing edge (as shown in Fig. 3); and 
an airfoil leading edge modification element (element B shown in Fig. 3’, also shown in Fig. 2, Col. 8, lines 50-67) attached to the original leading edge of the original airfoil such that a new leading edge of a new leading edge profile shape formed by the airfoil leading edge modification element terminates at a negative x co-ordinate and a negative y co-ordinate relative to the original leading edge (as shown in Fig. 3’, leading edge “C” of new leading edge profile has a negative x-coordinate since “C” lies to the left of the broken vertical line shown in Fig. 3’; leading edge “C” of the new leading edge profile also a negative y-coordinate since “C” lies below the 0 on the y axis of the plot shown in Fig. 3), 
the new leading edge profile shape for the modified airfoil comprising (as shown in Fig. 3’, the shape modification element “B” forms a new leading edge profile shape compared to the original leading edge at location “A”) a NACA mean camber line between 3% and 7% (the airfoil shown in Fig. 3 is a modified NACA 63-415 airfoil, Col. 12, lines 20-25, and also has a camber line “CL” as shown in Fig. 3’’ below; due to the indefiniteness of the limitation “between 3% and 7%”, the limitation is interpreted as the magnitude of the camber, as stated above in the 112 section.  By the nomenclature of the modified NACA 63-415, the “6” refers the camber percentage 6%2 and is therein with the range recited), a profile thickness between 12% and 17% of the chord line (as shown in Fig. 3’’ below, there is a thickness “T” of the airfoil at a location 12-17% of the chord line  “chord”, which is illustrated at the circled region shown in Fig. 3’’), with a maximum thickness profile located between 10% and 40% of the chord line (as shown in Fig. 3’’, square region is within 0.1 to 0.4 of the chord line “chord” extending from 0 to 1, which shows that a maximum thickness of the airfoil “T” is within the square region (i.e., 10-40% of the chord line) since downstream of 40%, the thickness “T” decreases of the airfoil), wherein the chord line starts from the new leading edge of the new leading edge profile (chord line “chord” begins from the new leading edge profile at location “C” in Fig. 3’ and ends at the trailing edge at coordinate 1,0); and a leading edge radius between 1 % and 6% of the chord line (as shown in Fig. 3’’ below, a leading edge radius (i.e., a curvature radius “r” of the leading edge curvature is between 0.01 and 0.05 (i.e., 1 to 5%)).

    PNG
    media_image1.png
    806
    890
    media_image1.png
    Greyscale

Fig. 3’
	


    PNG
    media_image2.png
    603
    818
    media_image2.png
    Greyscale

Fig. 3’’

Bak et al. does not specifically disclose wherein the original airfoil is a NREL S8XX series airfoil.  
	Khan teaches of airfoils, which is within the same field of endeavor as the claimed invention.  Specifically, Khan teaches of NREL S-Series airfoil profiles used for windmills ([0004], [0009], [0052]).  Therein, Khan teaches that NREL S-Series airfoil profiles are widely known in the wind turbine art.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bak et al. in view of Khan by applying the disclosure of Bak et al. of modifying airfoils on a NREL S-Series airfoil, as taught by Khan because the airfoil modification process disclosed in Bak et al. allows for the airfoils to have smooth and stable characteristics in stall conditions, therein improving the power quality and reliability of power at high wind speeds produced by wind turbines (Bak et al., Col. 1, lines 3-25).  Therein, one of ordinary skill int eh art would have been capable of applying the known technique of modifying airfoils as disclosed in Bak et al. to a widely known device (i.e., NREL S-series wind turbine airfoil profiles taught in Khan) for the improvement of the wind turbine airfoil characteristics under stall conditions (Bak et al., Col. 1, lines 3-25).  

Regarding claim 4, the combination of Bak et al. and Khan further discloses wherein the airfoil leading edge modification element (shape modification element “B” as shown in Fig. 3’), is detachably coupled to the original airfoil (the shape modification element can be a prefabricated device attached to a blade, Col. 8, lines 50-58; since the shape modification element is coupled to the airfoil via attachment to a pre-existing blade, the shape modification element is capable of being detachably coupled to the airfoil (i.e., the modification element can be detached via cutting, machining, etc.)).

Regarding claim 5, the combination of Bak et al. and Khan further discloses wherein the new leading edge profile is scaled between 50% to 250% of the original leading edge profile (as shown in Figs. 2 and 3, the scaling of the new leading edge profile (as shown in Fig. 3’, location “C”) is similar to the original leading edge profile (at location “A”) and therein the scaling is approximately 100% of the original leading edge profile due to the similar size and proportion of the curvature of the new leading edge profile).  

Regarding claim 7, the combination of Bak et al. and Khan further discloses wherein the original airfoil has an airfoil shape with one or more of the following parameters: positive camber, negative camber, reflexed camber and symmetry (as shown in Fig. 3, the airfoil has positive camber; since the new leading edge profile extends in the negative y direction, a mean camber line drawn in Fig. 3 would be convex (i.e. curved outward) as the curve rises from the leading edge to connect to the trailing edge).



Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Bak et al. (U.S. 6,705,838) in view of Khan (US 2007/0217917 A1), and in further view of Mayda et al. (US 2012/0243989).
Regarding claim 3, the combination of Bak et al. and Khan discloses that the airfoil leading edge modification element “B” can be made from glass fibre (Col. 8, lines 55-56) for the wind turbine airfoil (Col. 1, lines 4-6).  
Bak et al. does not specifically disclose the material of the original wind turbine airfoil.  
Mayda et al. teaches of wind turbine blades, which is within the same field of endeavor as the claimed invention.  Specifically, Mayda et al. teaches that it is widely known in the art for wind turbine blades to be made from glass fiber reinforced plastics ([0026]).  
	Therein, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Bak et al. and Khan in view of Mayda et al. by manufacturing the wind turbine airfoils disclosed in Bak et al. from glass fiber reinforced plastics as taught by Mayda et al. as it is widely known in the art for wind turbine blades to be made from glass fiber reinforced plastics due to their favorable strength and lightweight characteristics.  
Therein, in combination, Bak et al., Khan, and Mayda et al. disclose wherein the shape modification element (Bak, Col. 8, lines 55-56) is formed of a same material as the original airfoil (Mayda, [0026]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Bak et al. (U.S. 6,705,838) in view of Coleman et al. (U.S. 5,527,152).
Regarding claim 10, Bak et al. discloses all of the limitations of claim 8 as stated above and further discloses of a NACA 63-415 series airfoil (as shown in Fig. 3), but does not specifically disclose of a NACA 64-6XX series airfoil.
Coleman et al. teaches of wind turbine blades, which is within the same field of endeavor as the claimed invention.  Specifically, Coleman et al. teaches of the use of a NACA 64-618 airfoil profile for use in a wind turbine rotor blade application (Col. 4, lines 17-28).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bak et al. in view of Coleman et al. by using the process and technique of modifying a NACA airfoil disclosed in Bak et al. to a NACA 64-618 airfoil taught in Coleman et al. because modifying pre-existing airfoil sections improves the fatigue loading, aerodynamically induced vibrations and behavior of the airfoil during operation (Bak, Col. 3, lines 48-56, Col. 1, lines 5-16). 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Bak et al. (U.S. 6,705,838) in view of Bray (U.S. 2019/0085820 A1).
Regarding claim 12, Bak et al. discloses all of the limitations of claim 8 as stated above, but does not specifically disclose wherein the airfoil has a reflexed camber.
Bray teaches of a blade used for a wind turbine, which is within the same field of endeavor as the claimed invention.  Specifically, Bray teaches of the incorporation of a reflexed camber into aerofoil blades used in the wind turbine because the reflexed camber allows for the blades to automatically orient to the optimum angle of attack without having to pivotally drive the blades into the required position, which allows for a simpler and more efficient control system of the wind turbine ([0012]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bak et al. in view of Bray by manufacturing the blades disclosed in Bak et al. with a reflexed camber as taught in Bray because the reflexed camber allows for the blades to automatically orient to the optimum angle of attack without having to pivotally drive the blades into the required position, which allows for a simpler and more efficient control system of the wind turbine ([0012]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J ZAMORA ALVAREZ whose telephone number is (571)272-7928. The examiner can normally be reached Monday-Friday 7:30 am- 5:00 pm EST alternating Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, COURTNEY HEINLE can be reached on (571)270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC J ZAMORA ALVAREZ/Primary Examiner, Art Unit 3745                                                                                                                                                                                                        11/28/2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 NACA Airfoil Numbering System, 1999-02-23, [retrieved on 2022-11-28] Retrieved from the Aeronautic Learning Laboratory for Science, Technology, and Research at Florida International University using Internet <URL: https://web.eng.fiu.edu/allstar/Wing31.htm>. 
        
        2 NACA Airfoil Numbering System, 1999-02-23, [retrieved on 2022-11-28] Retrieved from the Aeronautic Learning Laboratory for Science, Technology, and Research at Florida International University using Internet <URL: https://web.eng.fiu.edu/allstar/Wing31.htm>.